NOT FOR PUBLICATION                           FILED
                                                                          FEB 28 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRYAN BOOREN; SHARIN R.                         No. 21-35323
METCALF,
                                                D.C. No. 3:20-cv-06163-RJB
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

AELP SECURITIZATION TRUST SERIES
2015-1; WILMINGTON SAVINGS FUND
SOCIETY, FSB; MERSCORP HOLDINGS,
INC.; MB LAW GROUP LLP; MICHAEL J.
FARRELL; DAVID CRAMER; ZEIVE
BRODNAX & STEELE LLP; KINGSTON
D. BOWAN; SCOTT D. CRAWFORD; US
BANK, N.A.; TRUMAN 2016 SC 6 TITLE
TRUST; FNMA REMIC 2006-17 TRUST;
FANNIE MAE; FAY SERVICING, LLC;
RUSHMORE LOAN MANAGEMENT
SERVICES,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                          Submitted February 15, 2022**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Bryan Booren and Sharin R. Metcalf appeal pro se from the district court’s

judgment dismissing their action alleging various federal and state law claims in

connection with a foreclosure. We have jurisdiction under 28 U.S.C. § 1291. We

affirm.

      In their opening brief, appellants fail to challenge the dismissal of their

claims against the appearing defendants as barred by Rooker-Feldman and claim

preclusion and the dismissal of their claims against the non-appearing defendants

for failure to effect service of process. Moreover, in the district court, appellants

failed to raise any arguments opposing dismissal on these grounds. Appellants

have therefore waived any challenge to the district court’s dismissal of their action.

See Silvas v. E*Trade Mortg. Corp., 514 F.3d 1001, 1007 (9th Cir. 2008) (“[I]f a

party fails to raise an objection to an issue before judgment, he or she waives the

right to challenge the issue on appeal.” (citation and internal quotation marks

omitted)); Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir.

2003) (“[W]e will not consider any claims that were not actually argued in

appellant’s opening brief.”); see also Greenwood v. FAA, 28 F.3d 971, 977 (9th

Cir. 1994) (“We will not manufacture arguments for an appellant . . . .”).

      To the extent that appellants challenge the district court’s order denying their

motion to set a pretrial conference and hearing on summary judgment or to

                                           2                                    21-35323
expedite the case, the district court did not abuse its discretion. See S. Cal. Edison

Co. v. Lynch, 307 F.3d 794, 807 (9th Cir. 2002) (setting forth standard of review

and explaining that district courts have “inherent power” to control their dockets).

       We reject as meritless appellants’ contention that the district court failed to

afford appellants an opportunity to be heard.

       Appellees’ motion to take judicial notice (Docket Entry No. 9) is granted.

Appellees’ request to strike appellants’ opening brief, set forth in their answering

brief, is denied.

       AFFIRMED.




                                           3                                    21-35323